EXHIBIT 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (“Agreement”) is made and entered into as of this 17th
day of October, 2008, by and among John F. Kane, (“Employee”), and Whitney
Information Network, Inc. (“WIN”) on behalf of itself and its subsidiary and
affiliated companies, and their respective successors and assigns (collectively
“Employer”).  Employee and Employer are collectively referred to as the Parties
throughout this Agreement.

 

In consideration of the mutual covenants, promises, and conditions expressed in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are expressly acknowledged, the Parties agree as follows:

 

1.                                  Resignation.     Employee hereby resigns,
and Employer hereby accepts such resignation, from Employee’s employment with
Employer effective as of October 17, 2008 (“Separation Date”).  Employee further
hereby resigns from all positions held by Employee as an officer or director of
Employer, effective as of the Separation Date.  Concurrently with the execution
and delivery of this Agreement, and as a condition to Employer’s obligation to
pay the Separation Benefit as set forth in Section 2, below, Employee shall
execute and deliver his written resignations (individually, “Written
Resignation” and collectively, “Written Resignations”), in the form attached
hereto as Exhibit A, from WIN and each and every subsidiary, affiliate, and
trust of Employer of which Employee is an officer, director, or trustee,
including, but not necessary limited to, the positions with WIN and its
subsidiaries, affiliates, and trusts as set forth in Exhibit B attached hereto. 
Employee acknowledges and agrees that after the Separation Date, he will not
have the authority to represent or bind Employer as an executive officer of
Employer.  The Parties further acknowledge and agree that the resignation by
Employee pursuant to this Agreement shall be deemed a “Voluntary Termination”
pursuant to that certain Executive Employment Agreement (the “Employment
Agreement”) dated June 30, 2003 by and between Employee and Whitney Education
Group, Inc., a wholly owned subsidiary of WIN.  Employer shall pay Employee
(i) all salary and vacation pay Employee accrued as of the Separation Date,
(ii) vested deferred compensation (other than pension plan or profit sharing
plan benefits, if any, which will be paid in accordance with the applicable
plan), and (iii) the remaining unpaid balance of the $230,000 performance bonus
the WIN Board of Directors conditionally authorized on May 23, 2008 (“2007
Performance Bonus Balance”); provided, however that Employer shall only be
obligated to make payment of the remaining balance of the 2007 Performance Bonus
Balance if and to the extent approved by the WIN Board of Directors as described
in WIN’s Form 8-K report dated May 23, 2008 and filed with the Securities and
Exchange Commission.  Except as provided in this Paragraph 1 of this Agreement,
the Employee acknowledges and agrees that this Agreement shall serve to
terminate the Employment Agreement as of the Separation Date and this Agreement
sets forth all of the compensation payable to him.  In the event of a conflict
between the terms and conditions of the Employment Agreement and the terms and
conditions of this Agreement, the terms and conditions of this Agreement shall
apply. Without limiting the generality of the foregoing sentence, Employee
hereby waives any and all claims to salary, incentive payments, bonuses, or
benefits of any kind, whether based on or arising out of the Employment
Agreement or otherwise, except as expressly

 

1

--------------------------------------------------------------------------------


 

provided for in this Section 1 or as otherwise prohibited by law.   Employee
agrees that he will submit all vouchers for reasonable business expenses prior
to his Separation Date or as soon thereafter as is practicable.  Employer agrees
to reimburse Employee for such expenses with within seven (7) days of receipt of
any such voucher.  Employee agrees to return to the Employer, on or as soon as
practicable after the Separation Date, all Employer property or copies thereof,
including, but not limited to, files, records, computer access codes, computer
programs, keys, card key passes, instruction manuals, documents, business plans,
and other property that he received, prepared, or helped to prepare in
connection with his employment with the Employer.

 

2.                                  Separation Benefit.     In consideration of
the releases Employee grants pursuant to Section of 3 of this Agreement,
Employer shall provide Employee severance benefit of an amount equal to three
(3) months of Employee’s current base rate of pay, less all applicable
withholding taxes and any other amounts required by law to be withheld.
(“Separation Benefit”).  The Employer shall pay the Separation Benefit in
bi-weekly equal installments on the dates that are Employer’s regular pay days
for its employees in an amount equal to the bi-weekly amount of salary payable
to Employee as of the Separation Date until the Separation Benefit has been paid
in full; provided however, that Employer shall pay the Separation Benefit in
full no later than December 31, 2008; and provided further that Employer may
prepay any remaining balance of the Separation Benefit, in whole or in part, at
any time or from time to time prior to December 31, 2008.  Employer’s obligation
to make payments to Employee under this Agreement is conditioned upon Employee’s
compliance with all of his covenants and obligations contained in this Agreement
and those sections of the “Confidentiality, Non-Compete and Non-Solicitation
Agreement (Employee)” as set forth in Section 11 below.

 

3.                                  Waiver and Release.     (a) In exchange for
the Separation Benefit provided by Employer pursuant to Section 2 above, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, Employee on behalf of
himself and his past, present and future agents, representatives, attorneys, 
heirs, executors, assigns and successors, and all other persons connected
therewith, hereby releases and forever discharges Employer, and all of its past,
present and future agents, representatives, principals, attorneys, affiliates,
owners, members, shareholders, officers, directors, employees, assigns and
successors (collectively “Releasees”), of and from any and all legal, equitable
or other claims, demands, setoffs, defenses, contracts, accounts, suits, debts,
agreements, actions, causes of action, sums of money, judgments, findings,
controversies, disputes, or past, present and future duties, responsibilities,
obligations, or suits at law and/or equity of whatsoever kind, from the
beginning of time to the date hereof, including, without limitation, any and all
actions, causes of action, claims, counterclaims, third party claims, and any
and all other federal, state, local and/or municipality statutes, laws and/or
regulations and any ordinance and/or common law pertaining to employment and any
and all other claims, counterclaims and/or third party claims which have been or
which could have been asserted against any party in any court, arbitration or
other forum involving the subject matter of the Agreement.

 

(b) By signing this Agreement, Employee knowingly and voluntarily fully releases
and forever discharges Releasees of and from all claims, demands, and liability
of any kind arising under any statute, law or ordinance pertaining to
employment, including, without limitation, Title

 

2

--------------------------------------------------------------------------------


 

VII of the Civil Rights Act of 1964, the Fair Labor Standards Act, the National
Labor Relations Act, the Americans with Disabilities Act, any state human rights
act, or the Age Discrimination in Employment Act (“ADEA”).  It is understood
that the acceptance of this Agreement by Releasees is not to be construed as an
admission of liability on their part.  Employee further understands and agrees
that this Agreement is intended to cover all actions, causes of action, claims,
and demands for damages, loss or injury arising from the beginning of time until
the date of this Agreement, whether presently known or unknown to the Employee.

 

(c)                             In accordance with provisions of the ADEA, as
amended, 29 U.S.C. §601-634, the Employee is hereby provided a period of
twenty-one (21) days from the date of receiving this Agreement to review the
waiver of rights under the ADEA and sign this Agreement.  Furthermore, the
Employee has seven (7) days after the date of signing the Agreement (“Revocation
Period”) to revoke the Employee’s consent.  This Agreement shall not become
effective or enforceable until the Revocation Period has expired.  If the
Employee does not deliver a written revocation to Marie B. Code, General
Counsel, c/o Whitney Information Network, Inc., 1612 E. Cape Coral Parkway, Cape
Coral, FL 33904, before the Revocation Period expires, this Agreement will
become effective.

 

(d)                            Employee is hereby advised to consult with an
attorney prior to executing this Agreement.  The Employee acknowledges that he
has been given a reasonable time in which to consider the Agreement and seek
such consultation and warrants that the Employee has consulted with
knowledgeable persons concerning the effect of this Agreement and all rights
that the Employee might have under any and all state and federal law relating to
employment and employment discrimination.  The Employee fully understands these
rights and that by signing this Agreement the Employee forfeits all rights to
sue Releasees for matters relating to or arising out of employment and
termination.  The Employee may preserve a legal right to sue by refusing to sign
this Agreement, in which case the Employee will not receive the Separation
Benefit.

 

(e)                             Nothing in this Section 3 shall release Employer
from its obligations to Employee as set forth in this Agreement.  In addition,
nothing in this Section 3 shall impair Employee’s rights, if any, to
indemnification from WIN pursuant to and in accordance with the by-laws of WIN.

 

4.                                  SEC Sub-certifications.     Employee
covenants and agrees that Employee shall execute and deliver, substantially in
the form attached hereto as Exhibit C, Employee’s sub-certifications
(“Sub-certifications”) in support of the Sarbanes-Oxley Section 302 and
Section 906 certifications of WIN’s Chief Executive Officer and Chief Financial
Officer for all of WIN’s 1934 Act filings and disclosures relating to WIN’s
financial statements for 2003, 2004, 2005, and 2006 and for WIN’s 2006
Form 10-K/A, 2007 Form 10-K, 2007 Form 10-Qs and the Form 10-Q for each of the
first three quarters of 2008, all within three (3) business days of request
therefor.  In addition, Employee shall, for a period of one (1) year after the
Separation Date, provide such assistance, cooperation, consultation, and
information, and, to the extent Employee is able to do so truthfully, shall
execute and deliver such documents, including, by way of example and not
limitation, Sub-certifications, affidavits, and certifications, as may be
requested by Employer from time to time with respect to any filings made by WIN
with the SEC.

 

3

--------------------------------------------------------------------------------


 

5.                                  Non-Disparagement.     Employee agrees that
he will not, in any private conversation or public forum (i.e., in lectures, to
the media, in published articles, to analysts, or in comparable forums),
(a) criticize, denigrate, speak adversely of, or make any statements that could
reasonably be interpreted or construed as being negative, critical, derogatory,
or otherwise harmful to, or (b) disclose negative information about, the
operations, management or performance of, the Employer or about any director,
officer, employee or agent of the Employer.

 

6.                                  No Admission of Liability.     This
Agreement shall not in any way be construed as an admission by either party that
it has acted wrongfully with respect to the other, or that either party has any
rights whatsoever against the other.

 

7.                                  Entire Agreement.     This Agreement
contains the entire agreement of the Parties and replaces any prior or
contemporaneous written or oral representations or understandings about this
matter.  This Agreement may not be changed except in writing signed by the
Parties or their respective attorneys.

 

8.                                  Successors.     This Agreement shall be
binding on and shall inure to the benefit of Employer, its parent and/or
subsidiary companies, and the successors, predecessors, shareholders, officers,
directors, representatives, agents, and employees of the foregoing entities, as
well as its assigns.

 

9.                                  Governing Law.     The Parties agree that
this Agreement is being consummated in Florida and that performance by the
Parties of this Agreement is in Florida.  This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Florida.  Any legal
proceeding of any nature either party brings against the other to enforce any
right or obligation under this Agreement, or arising out of any matter
pertaining to this Settlement Agreement, shall exclusively be submitted to the
United States District Court for the Middle District of Florida, Fort Myers
Division, in Fort Myers, Florida.  The Parties consent and submit to the
exclusive jurisdiction of this Court and agree to accept service of process
outside the State of Florida in any matter to be submitted to any such court
pursuant to this Agreement.

 

10.                            Knowing and Voluntary Assent.     In executing
this Agreement, Employee hereby represents that the has been afforded a
reasonable opportunity to consider this Agreement; that he has completely and
carefully read this Agreement; that Employer has advised him to consult with an
attorney of his own choice prior to executing this Agreement, and relied on the
legal advice of his attorney; that he has had the opportunity to have an
attorney explain to him the terms of this Agreement; that he knows and
understand the contents of this Agreement; and that the terms of this Agreement
are satisfactory to him..

 

11.                            Confidential Information, etc.,     Employee
hereby ratifies and affirms, and agrees to fully and faithfully perform and
abide by Section 2 (Proprietary Rights), Section 3 (Covenant Not to Compete) (as
modified by this Section 11), Section 4 (Covenant Not to Solicit
Customers/Clients), Section 5 (Covenant Not to Solicit Employees, Independent
Contractors an/or Vendors), and Section 6 (Covenant Not to Violate Company
Confidences) of that certain

 

4

--------------------------------------------------------------------------------


 

“Confidentiality, Non-Compete and Non-Solicitation Agreement (Employee)” dated
April 1, 2003 by and between Whitney Education Group, Inc., and Employee
(“Confidentiality Agreement”), a copy of which is attached hereto as Exhibit D. 
Employee further acknowledges and agrees that such obligations survive the
termination of Employee’s employment with Employer in accordance with the terms
of the Confidentiality Agreement.  Notwithstanding the foregoing, the Parties
acknowledge and agree that the Employee’s obligation not to compete as set forth
in Section 3 (Covenant Not to Compete) of the Confidentiality Agreement shall
expire on July 18, 2009.

 

12.                            Severability.     In the event that any one or
more of the provisions contained herein shall for any reason be held to be
unenforceable in any respect under the law, such unenforceability shall not
affect any other provision of this Agreement, but, with respect only to the
jurisdiction holding the provision to be unenforceable, this Agreement shall
then be construed as if such unenforceable provision or provisions had never
been contained herein.

 

13.                            Further Assurances/Cooperation.     Employee
shall, from time to time, perform such other acts and execute and deliver any
and all such other instruments, documents or letters as may be required by law
or as Employer reasonably requests to establish, maintain and protect the rights
and remedies of Employer and to carry out the intent and purpose of this
Agreement.  Without limiting the generality of the foregoing, Employee shall
execute and deliver any and all documents necessary or appropriate to remove
Employee as an authorized signatory to any and all bank accounts and other
financial accounts, including, but not necessarily those accounts listed in
Exhibit E, attached hereto.  In addition, Employee shall provide such
assistance, cooperation, consultation, and information as Employer may
reasonably request from time to time with respect to matters affecting or
related to the Employer and in which Employee was involved or has knowledge,
including, but not limited to, governmental investigations, contracts,
litigation, and financial matters.  Employer shall reimburse Employee for any
reasonable out-of pocket expenses Employee in performing such acts and in
executing, delivering instruments, documents, or letters.

 

14.                            Compliance with Securities Laws.     Employee
acknowledges and agrees that WIN is a public company and certain federal and
state securities laws, including but not limited to laws relating to Regulation
FD, insider trading, and Section 16 beneficial reporting requirements, might
continue to apply to him, even though he no longer serves as an executive
officer, director or employee of WIN.  Employee agrees that he will comply with
any securities laws that are applicable to him after the Separation Date and
will rely upon his own legal counsel to advise him of any such requirements.

 

15.                            Termination; Injunctive Relief.     Employer may
terminate this Agreement for Cause.  “Cause” shall mean (i) any action or
omission of Employee which constitutes a willful and material breach of this
Agreement that is not cured or as to which Employee has not commenced diligent
attempts to cure within 10 business days after receipt by Employee of notice of
such breach.  Employer may also terminate this Agreement if it discovers that
Employee has committed any acts or omissions under the Employment Agreement that
would have permitted Employer to terminate Employee for “Cause,” as defined in
the Employment Agreement.  Employee understands and agrees that a violation of
Paragraphs 1, 3, 4, 5, 11, or 13 will be

 

5

--------------------------------------------------------------------------------


 

considered a material breach of this Agreement.  Employee acknowledges and
agrees that irreparable harm would result from any breach by Employee of the
covenants contained in Paragraphs 1, 3, 4, 5, 11, or 13 of this Agreement and
that monetary damages alone would not provide adequate relief for any such
breach.  Accordingly, the parties agree that injunctive relief in favor of
Employer would be proper.  Employee further agrees, that in the event of such
willful and material breach, in addition to any other relief directed by a court
of competent jurisdiction, (i) to return promptly to Employer consideration of
all installment payments of the Separation Benefit Employee received, except for
$1,000.00, (ii) that Employer shall be released from any further obligation to
make any further payments of the Separation Benefit; and (iii) to pay Employer
all of its actual attorney’s fees and costs incurred in any action, suit, or
other proceeding brought by or on behalf of Employer to recoup payments of the
Separation Benefit to which it is entitled under this Section.

 

16.                       Assignment; Waivers.     Nothing in this Agreement
shall be construed to permit the assignment by either party of any of its rights
or obligations hereunder, and such assignment is expressly prohibited without
the prior written consent of the other party, which consent shall not be
unreasonably delayed or withheld. The waiver by either party hereto of a breach
or violation of any term or provision of this Agreement shall not operate nor be
construed as a waiver of any subsequent breach or violation. Notwithstanding the
foregoing, Employer shall have the absolute right to, assign or otherwise assign
its rights and obligations hereunder to any parent or subsidiary of Employer, or
to a subsidiary of the parent of Employer, or to a corporation with which
Employer may merge or consolidate, without Employee’s consent.

 

17.                            Counterparts.     This Agreement may be executed
in any number of counterparts with the same effect as if each party hereto had
signed the same document.  All counterparts shall be construed together and
shall constitute one agreement.  The parties agree that the delivery of
facsimile counterparts followed by the conveyance of originally signed documents
shall be sufficient to evidence the parties’ intent for the ratification of this
document.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement or caused
this Agreement to be executed the day and year first above written.

 

 

WHITNEY INFORMATION

 

EMPLOYEE:

NETWORK, INC.

 

 

 

 

 

 

 

 

By:

/s/ Anne M. Donoho

 

/s/ John F. Kane

 

 

John F. Kane

Name:

Anne M. Donoho

 

 

 

 

Date:

  October 17, 2008

Title:

  Chief Financial Officer

 

 

 

 

 

Date:

  October 17, 2008

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF WRITTEN RESIGNATION

 

I hereby resign as President and Director of the following entities effective as
of October 17, 2008:

 

Whitney Information Network, Inc. (President and Chief Operating Officer)

American Home Buyers Alliance, Inc.

Coral Aviation, Inc.

EduTrades, Inc.

Mortgage Reduction System EquityCorp.

Wealth Intelligence Academy, Inc.

Whitney Consulting Services, Inc.

Whitney Education Group, Inc.

Rich Dad Education Limited (Canada)

Rich Dad Education Limited (UK)

Whitney Canada, Inc.

 

I hereby resign as Director of the following entities effective as of
October 17, 2008:

 

Whitney Development Limited

Whitney International Limited

Whitney UK Limited

 

Furthermore, I hereby resign as Trustee of the following entities effective as
of October 17, 2008:

 

1612 E. Cape Coral Parkway Land Trust

WIN CR II Trust

 

 

 

 

 

Date:

 

John F. Kane

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

POSITIONS AND SUBSIDIARIES

 

ENTITY

 

POSITIONS

 

 

 

Whitney Information Network, Inc.

 

President and Chief Operating Officer; Director

 

 

 

American Home Buyers Alliance, Inc.

 

President; Director

 

 

 

Coral Aviation, Inc.

 

President; Director

 

 

 

EduTrades, Inc.

 

President; Director

 

 

 

Mortgage Reduction System EquityCorp.

 

President; Director

 

 

 

Wealth Intelligence Academy, Inc.

 

President; Director

 

 

 

Whitney Consulting Services, Inc.

 

President; Director

 

 

 

Whitney Education Group, Inc.

 

President; Director

 

 

 

Rich Dad Education Limited (Canada)

 

President; Director

 

 

 

Rich Dad Education Limited (UK)

 

President; Director

 

 

 

Whitney Canada, Inc.

 

President; Director

 

 

 

Whitney Development Limited

 

Director

 

 

 

Whitney International Limited

 

Director

 

 

 

Whitney UK Limited

 

Director

 

 

 

1612 E. Cape Coral Parkway Land Trust

 

Trustee

 

 

 

WIN CR II Trust

 

Trustee

 

8

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF SUB-CERTIFICATION

 

WHITNEY INFORMATION NETWORKS, INC.

 

                      , 2008

 

The undersigned hereby certifies to Charles M. Peck, the Chief Executive Officer
of Whitney Information Networks, Inc., a Colorado corporation (the “Company”),
and to Anne M. Donoho, the Chief Financial Officer of the Company, as follows:

 

(1)           I served as Interim President of the Company for the period of
December 4, 2007 through June 20, 2008 and as President and Chief Operating
Officer for the period of June 20, 2008 through October 17, 2008.

 

(2)           I have received the Company’s                      Report on
Form 10-         for the                        month period ended
                              , in the form to be filed with the Securities and
Exchange Commission (“SEC”), a copy of which is attached as Exhibit A (the
“Report”), the form of certification of  Mr. Peck and Ms. Donoho which I
understand is required to be provided with the filing of the Report with the SEC
pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 13a-14 of the
Securities Exchange Act of 1934 (the “Exchange Act”), a copy of which form of
certification is attached as Exhibit B (the “Section 302 Certification”), and
the form of certification of Mr. Peck and Ms. Donoho, which I understand is
required to accompany the filing of the Report with the SEC pursuant to
Section 906 of the Sarbanes-Oxley Act of 2002, a copy of which form of
certification is attached as Exhibit C (the “Section 906 Certification”).

 

(3)           I have read and reviewed carefully the Report, the Section 302
Certification, and the Section 906 Certification, and this Certificate is
intended to be a statement of facts upon which Mr. Peck and Ms. Donoho may each
rely in determining whether to execute and deliver the Section 302 Certification
and the Section 906 Certification.

 

(4)           The statements contained in this Certificate are based upon my
familiarity with information included in the Report related to matters that are
within my official responsibilities as an employee of the Company serving in the
positions described in paragraph (1) above and listed in Annex A, including, as
the                                of the Company, which familiarity is
sufficient to enable me to express an informed judgment as to matters set forth
in this Certificate.

 

(5)           I am not aware of any violations or possible violations of laws or
regulations, including the United States Foreign Corrupt Practices Act of 1977
(which makes it unlawful to offer a bribe to a government official, political
party or candidate for political office in any country outside the U.S. for the
purpose of obtaining, retaining, or directing business to any person), whose
effects should be considered for disclosure in the financial statements of the
Company or as a basis for recording a loss contingency.

 

9

--------------------------------------------------------------------------------


 

(6)           I have participated in the special review process that management
has implemented and that is designed to ensure that the Report is subject to a
thorough and critical review and contains all required information and that the
information in the Report is accurate and complete.

 

(7)           I know of no facts, circumstances or events that are contrary to
or inconsistent with the statements contained in the Section 302 Certification
that (a) the Report does not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements made, in light of
the circumstances under which the statements were made, not misleading with
respect to the period covered by the Report and (b) the financial statements,
and other financial information included in the Report, fairly present in all
material respects the financial condition, results of operations and cash flows
of the Company as of, and for, the periods presented in the Report.

 

(8)           I know of no facts, circumstances or events that are contrary to
or inconsistent with the statements contained in the Section 906 Certification
that (a) the Report fully complies with the requirements of Sections 13(a) or
15(d) of the Exchange Act and (b) the information contained in the Report fairly
presents, in all material respects, the financial condition and results of
operations of the Company.

 

(9)           I know of no facts, circumstances or events that are contrary to
or inconsistent with the statements contained in the Report regarding the
conclusions of Mr. Peck or Ms. Donoho about the effectiveness of the disclosure
controls and procedures based on their evaluation as of
                              .

 

(10)         I know of no facts, circumstances or events that are contrary to or
inconsistent with the statements contained in the Report regarding whether or
not there were significant changes in the Company’s internal controls or in
other factors that could significantly affect these controls subsequent to the
date of their most recent evaluation, including any corrective actions taken
with regard to significant deficiencies and material weaknesses.

 

(11)         I know of no significant deficiencies in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize and report financial data and have identified for the
Company’s auditors any material weaknesses in internal controls.

 

(12)         I know of no fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal controls.

 

(13)         As used herein, (a) “disclosure controls and procedures” means
controls and other procedures of the Company that are designed to ensure that
the information required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the SEC’s rules and forms.
Disclosure controls and procedures include, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the

 

10

--------------------------------------------------------------------------------


 

Company’s management, including its principal executive officer or officers and
principal financial officer or officers, or persons performing similar
functions, as appropriate to allow timely decisions regarding required
disclosure; and (b) “financial statements and other financial information”
includes the financial statements (including footnote disclosure), selected
financial data, management’s discussion and analysis of financial condition,
results of operations and cash flows. In addition, the certification statement
contained herein regarding fair presentation of financial statements and other
financial information is not limited to a representation that the financial
statements and other financial information have been presented in accordance
with GAAP and is not otherwise limited by GAAP. Rather, it encompasses, among
other things, the selection of appropriate accounting policies, disclosure of
financial information that is informative and reasonably reflects the underlying
transactions and events and the inclusion of any additional disclosure necessary
to provide investors with a materially accurate and complete picture of the
Company’s financial condition, results of operations and cash flows.

 

I will promptly advise Mr. Peck and Ms. Donoho if there are any changes in the
foregoing information prior to the filing of the Report.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
on the date first set forth above.

 

 

 

 

 

John F. Kane

 

11

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CONFIDENTIALITY, NON-COMETE

 

AND NON-SOLICIATION AGREEMENT (EMPLOYEE)

 

(attached)

 

12

--------------------------------------------------------------------------------


 

[g264431mm03i001.jpg]

 

--------------------------------------------------------------------------------


 

[g264431mm03i002.jpg]

 

--------------------------------------------------------------------------------


 

[g264431mm03i003.jpg]

 

--------------------------------------------------------------------------------


 

[g264431mm05i001.jpg]

 

--------------------------------------------------------------------------------


 

[g264431mm05i002.jpg]

 

--------------------------------------------------------------------------------


 

[g264431mm05i003.jpg]

 

--------------------------------------------------------------------------------


 

[g264431mm05i004.jpg]

 

--------------------------------------------------------------------------------


 

[g264431mm05i005.jpg]

 

--------------------------------------------------------------------------------


 

[g264431mm05i006.jpg]

 

--------------------------------------------------------------------------------


 

[g264431mm05i007.jpg]

 

--------------------------------------------------------------------------------


 

[g264431mm05i008.jpg]

 

--------------------------------------------------------------------------------


 

[g264431mm05i009.jpg]

 

--------------------------------------------------------------------------------


 

[g264431mm05i010.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

BANK ACCOUNTS

 

Intentionally Omitted

 

13

--------------------------------------------------------------------------------